          Case 1:16-cv-02362-RA-KNF Document 443 Filed 12/23/20 Page 1 of 2


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 WILFREDO TORRES,                                                 DATE FILED:

                             Plaintiff,
                                                                     16-CV-2362 (RA)
                        v.
                                                                           ORDER
 NYC POLICE DEPARTMENT, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       On February 5, 2018, Defendant Bellevue Hospital filed a motion for summary judgment. Dkt

197. On February 26, 2020, Magistrate Judge Fox issued a report and recommendation recommending

the Court deny the motion. Dkt. 377. Bellevue moved for leave to refile its motion for summary

judgment on March 11, 2020. Dkt. 378. Two weeks later, Plaintiff filed two letters opposing the motion

for leave to refile. Dkt. 382; Dkt. 383. On June 18, 2020, however, the Court declined to adopt the

report and recommendation and granted summary judgment to Defendant Bellevue Hospital. Dkt. 392.

For this reason, Bellevue’s motion to refile its motion for summary judgment (pending at docket entry

378) is moot, as are Plaintiff’s letters opposing that motion (pending at docket entries 382 and 383).

       On May 18, 2020, Defendant Dennis McGowan filed a motion to consolidate this case with case

number 19-CV-6332, which is currently pending before Judge Ramos. Dkt. 386. The Court denied this

motion in its June 18, 2020 opinion addressing McGowan’s motion to dismiss the Complaint. Dkt. 390

at 3 n.2. Thus, the motion to consolidate is no longer a pending motion.
           Case 1:16-cv-02362-RA-KNF Document 443 Filed 12/23/20 Page 2 of 2



         Accordingly, the Clerk of Court is accordingly directed to terminate the motions at docket entries

378, 382, 383, and 386.

SO ORDERED.

Dated:      December 23, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                         2
